Citation Nr: 0923042	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-03 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) for a 
surviving spouse by reason of the need for regular aid and 
attendance of another person or by reason of being 
housebound.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The Veteran had active service with the Philippine 
Commonwealth Army from December 1941 to January 1943 and from 
April 1945 to February 1946.  He was a prisoner of war (POW) 
from May 10, 1942 to January 19, 1943.  He died in November 
1989 at the age of 72, and the appellant is his surviving 
spouse.  Cause of death benefits was granted in February 
2005.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
denied the appellant's claim of entitlement to special 
monthly compensation (SMC) by reason of the need for regular 
aid and attendance of another person or by reason of being 
housebound.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

The appellant seeks benefits as the surviving spouse and is 
now 88 years of age.  The appellant maintains that she can no 
longer walk on her own; she is always in need of a companion 
to help her do her chores such as cooking.  The appellant 
further indicates that she is in need of a wheelchair.  

The Board finds that further development of the record is 
required to comply with VA's duty to assist the appellant in 
the development of the facts pertinent to her claim.  

The appellant's claim was received in April 2006.  Submitted 
in support of the claim were several medical certifications.  
In a certificate dated in June 2005, Dr. Pureza Carmelo noted 
that the appellant was examined and treated for osteoporosis 
and pneumonia.  In August 2005, Dr. Pureza Carmelo indicated 
that the appellant has received treatment for cellulitis of 
the left leg.  Subsequently, in a certificate of treatment 
dated in February 2007, Dr. Remelo S. Pajares stated that the 
appellant was unable to walk and stand alone without support 
as a result of the cellulitis in her left leg and 
osteoporosis.  In another medical statement, dated in 
February 2008, Dr. Aldrin C. Martires stated that the 
appellant was unable to walk and stand alone at the time of 
her examination in February 2008.  

Also of record is a statement from the appellant's daughter, 
dated in May 2006, indicating that the appellant requires her 
aid and assistance to perform function of everyday living, 
including doing such things as bathing, feeding, dressing 
herself, adjusting prosthetic devices, and attending to the 
wants of nature.  

The regulatory criteria for determining the need for regular 
aid and attendance of another person are sufficiently 
detailed to permit the exercise of rating judgment whether a 
claimant's circumstances meet one or more of the criteria.  
See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2008).  In light of the foregoing, he Board finds that there 
is insufficient evidence of record to make a decision on the 
claim.  Although the appellant has provided private medical 
evidence demonstrating diagnoses of pneumonia, osteoporosis, 
and cellulitis of the left leg, the medical evidence does not 
evaluate her current medical needs as they pertain to special 
monthly compensation benefits.  Significantly, the medical 
evidence of record is insufficient to determine whether she 
meets the criteria for establishing the need for aid and 
attendance is set forth in 38 C.F.R. § 3.352(a).  

Therefore, an examination is required to evaluate the 
appellant's need for regular aid and attendance of another 
person or by reason of being housebound.  38 U.S.C.A. § 5103A 
(d); 38 C.F.R. § 3.159(c) (4); see Caffrey v. Brown, 6 Vet. 
App. 377 (1994); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to her claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions: 

1.  The RO should schedule the appellant 
for a VA examination, an appropriate 
specialist, to determine the nature and 
resulting limitations of the appellant's 
disability or disabilities.  A VA Form 
21-2680 (Examination for Housebound 
Status or Permanent Need for Regular Aid 
and Attendance) must be completed as 
well.  The claims folder must be made 
available to the examiner.  All indicated 
tests or studies should be accomplished.  
The examiner should clarify the nature of 
the appellant's disability or 
disabilities and provide a discussion as 
to the nature, frequency, duration, and 
severity of manifestations of such 
disability or disabilities.  The examiner 
should comment upon the resulting 
limitations from the appellant's 
identified disability or disabilities.  
The examiner should address the 
following:

(a) whether the appellant requires the 
regular assistance of another person in 
activities of daily living, to include 
consideration of whether the appellant is 
able to dress or undress herself, to keep 
herself ordinarily clean and presentable; 
to feed herself, or to attend to the 
wants of nature, and, if so, why;

(b) whether the appellant requires the 
assistance of another in protecting 
herself from the ordinary hazards of 
daily living, and, if so, why; and

(c) whether the appellant is restricted 
to her home or the immediate vicinity 
thereof.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

2.  After completing the above actions, 
the RO should readjudicate the 
appellant's claim of entitlement to 
special monthly compensation based on the 
need for regular aid and attendance or 
housebound status.  If upon completion of 
the above action the claim remains 
denied, the case should be returned after 
compliance with appellate procedure.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of the appeal.  No 
action is required of the appellant unless she receives 
further notice.  The purposes of this REMAND are to further 
develop the record and to accord the appellant due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



